 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RAQUEL ARELLANO
 3   Assistant United States Attorney
     AZ State Bar No.: 011796
 4   CHRISTINE A. MELTON
     Assistant United States Attorney
 5   AZ State Bar No.: 021649
     United States Courthouse
 6   405 W. Congress, Suite 4800
     Tucson, Arizona 85701
 7   raquel.arellano@usdoj.gov
     christine.melton@usdoj.gov
 8   Telephone: (520) 620-7300
 9
                         IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                             CR 18-00263-TUC-JGZ (JR)
13                           Plaintiff,
                                                   NOTICE OF GOVERNMENT’S INTENT
14           vs.                                   TO USE DEFENDANT’S PRIOR
                                                          FELONY CONVICTIONS
15                                                     FORIMPEACHMENT PURPOSES
     Robert Francis Krebs,                            PURSUANT TO FED. R. EVID 609
16
                           Defendants.
17
18
           The United States of America, by and through its attorneys, MICHAEL BAILEY,
19
     United States Attorney for the District of Arizona, Raquel Arellano and Christine A.
20
     Melton, Assistant United States Attorneys, hereby provides notice of its intent to use the
21
     following prior felony convictions for impeachment purposes pursuant to Rule 609,
22
     Federal Rules of Evidence:
23
     Case number:        Conviction:                 Date of Conviction:         Location:
24   CR 3836             Theft of Property           September 21, 1988          Pima County,
25                       Valued More than $1000                                  AZ

26   CR 06379            Armed Robbery               September 21, 1988          Pima County,
27                                                                               AZ

28
 1   E81-1086-CFA        Burglary of a Structure     April 14, 1989     Seminole County,
                         and                         (re-sentencing)    FL
 2                       Robbery with a Firearm
 3         Respectfully submitted this 27nd day of August, 2019.
 4                                            MICHAEL BAILEY
                                              United States Attorney
 5                                            District of Arizona
 6                                            s/ Raquel Arellano
 7                                            RAQUEL ARELLANO
                                              Assistant U.S. Attorney
 8
                                              s/ Christine Melton
 9
                                              CHRISTINE MELTON
10                                            Assistant U.S. Attorney
11   Copy of the foregoing served electronically or by
     other means this 29nd day of August, 2019, to:
12
     Jorge Leonardo Costales, Esq.
13   Gregory Jon Berger, Esq.
     Attorneys for the Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
